Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
                                                                 FILED
                                                              May 29 2012, 9:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                          CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEES:

BARRY T. BARNES                                 GREGORY F. ZOELLER
Feiwell & Hannoy, P.C.                          Attorney General of Indiana
Indianapolis, Indiana
                                                STEPHANIE L. ROTHENBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

LAURA L. MOSIER,                                )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )      No. 93A02-1112-EX-1092
                                                )
REVIEW BOARD OF THE INDIANA                     )
DEPARTMENT OF WORKFORCE                         )
DEVELOPMENT and DEPARTMENT OF                   )
HEALTH,
                                                )
       Appellees-Respondents.                   )


                       APPEAL FROM THE DWD REVIEW BOARD
                                Cause No. 11-R-4914



                                       May 29, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION
BAKER, Judge

      Laura L. Mosier appeals the decision of the Review Board of the Indiana

Department of Workforce Development (Review Board) dismissing her appeal as

untimely. Finding no error, we affirm the Review Board’s dismissal.

                                        FACTS

      Mosier was discharged from her employment with the Indiana State Department

of Health on November 22, 2010. The following day, she filed a complaint with the State

Employees Appeals Commission (the SEAC). She also filed a claim for unemployment

benefits with the Department of Workforce Development (the Department).               On

December 6, 2010, a claims deputy from the Department concluded that Mosier was

discharged for just cause and was therefore not eligible for unemployment benefits. The

Department sent Mosier a “Determination of Eligibility” (DOE) that set forth the

deputy’s decision. The DOE clearly stated that the determination would become final if

not appealed within the thirteen-day statutory time limit. Following a prehearing

conference with an ALJ from the SEAC, Mosier and the Department of Health began

settlement negotiations. They reached an agreement on April 12, 2011.

      On June 2, 2011, Mosier appealed the Department’s December 6, 2010,

determination that she was discharged for just cause. On September 21, 2011, an ALJ

dismissed the appeal because it was filed six months late. Mosier appealed this dismissal

to the Review Board, which affirmed the decision of the ALJ. Mosier now appeals the

Review Board’s decision.

                                           2
                             DISCUSSION AND DECISION

       On judicial review of an unemployment compensation proceeding, we determine

whether the decision of the Review Board is reasonable in light of its findings.

Syzmanski v. Rev. Bd. of the Ind. Dep’t of Workforce Dev., 656 N.E.2d 290, 292 (Ind.

Ct. App. 1995). Because we are bound by the Review Board’s resolution of all factual

matters, we neither reweigh the evidence nor reassess the credibility of witnesses. Id.

Rather, we consider only the evidence most favorable to the Review Board’s decision and

the reasonable inferences to be drawn therefrom. Id. If there is substantial evidence of

probative value to support the Review Board’s decision we will not set it aside. Id. We

are not bound by an agency’s interpretation of the law, but rather, determine whether the

agency correctly interpreted and applied the law. Id.

       When a statute contains a requirement that an appeal be filed within a certain time,

noncompliance with that requirement results in dismissal of the appeal. Id. Indiana Code

section 22-4-17-2 provides that a party has ten days after the mailing date of the

Department’s determination to request a hearing before an ALJ. Indiana Code section

22-4-17-14 further provides that if a notice is served through the United States mail, three

days are added to a period that commences upon service of that notice.

       Here, the deputy’s determination was mailed on December 6, 2010. Mosier’s

appeal was therefore due on or before December 19. However, the appeal was not filed

until June 2, 2011. Mosier’s noncompliance with the statute results in the dismissal of

her appeal.

                                             3
      To the extent that Mosier argues that her appeal with the SEAC should have tolled

the deadline of her appeal with the Department, she is mistaken.        Her settlement

agreement with the Department of Health was simply not relevant to the timeliness of her

appeal to the Department. See Cunningham v. Review Bd. of Ind. Dep’t of Workforce

Dev. 913 N.E.2d 203, 207 (Ind. Ct. App. 2009) (stating that Cunningham’s agreement

with her employer was not relevant to the timeliness of appeal to the Department).

Therefore, based upon the relevant evidence before it, the Review Board did not err by

affirming the ALJ’s dismissal of Mosier’s appeal as untimely. Accordingly, we affirm

the decision of the Review Board. See id.

      The decision of the Review Board is affirmed.

KIRSCH, J., and BROWN, J., concur.




                                            4